Case 1:19-mj-03194-JG Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 2 -

4

‘UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. _ |: 14 - m}- 02194 - Je
UNITED STATES OF AMERICA i
v.
AMEY DANDEKAR,

_Defendant.
/

CRIMINAL COVER SHEET

~ 1. Did this matter originate from a matter pending in the Central Region of the United States
_ -Attorney’s Office Prior to August 9, 2013 (Mag. Judge Alicia Valle)? | Yes’_X_No-

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attomey’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes _X. No

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Eli S. Rubin
Assistant United States Attorney
99 N.E. 4" Street

Miami, Florida 33132

Tel (305) 961-9247

Fax (305) 530-7976 © st
Email: Eli.Rubin@usdoj.gov.  -

    
"
omy

Case 1:19-mj-03194-JG Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 2

4
AO 91 (Rev. 5/85) Criminal Complaint AUSA RUBIN

 

United States District Court

SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT

AMEY DANDEKAR

CASE NUMBER: [:{4~mj- 03144 ~ IG

|, the undersigned complainant, being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about July 27, 2019, at the Port of Miami, in Miami-Dade County, in the Southern
District of Florida, and elsewhere, the defendant, AMEY DANDEKAR, did knowingly and intentionally import
into the United States, from a place outside thereof, a Schedule II controlled substance, that is, a detectable
amount of a mixture and substance containing cocaine, in violation of Title 21, United States Code, Sections
952(a) and 960(b)(3); and did knowingly and intentionally possess, with the intent to distribute a Schedule II
controlled substance, that is, a detectable amount of a mixture and substance containing cocaine, in violation
of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

| further state that | am a Special Agent and that this complaint is based on the following facts:

DANDEKAR is an employee of Carnival Cruise Line and recently worked in the kitchen on Carnival Horizon.
On July 27, 2019, Carnival Horizon arrived at the Port of Miami from various ports including Ocho Rios,
Jamaica. Upon the vessel’s arrival, DANDEKAR, attempting to disembark, took off the sandals he was wearing
and placed them through an X-ray machine monitored by Carnival employees. Carnival employees identified
something in DANDEKAR’s sandals and notified U.S. Customs & Border Officers (CBPOs). CBPOs then
conducted a border search of DANDEKAR’s sandals and found a total of two packages containing a white
powdery substance. One package was attached to each of the soles of the sandals. A field test of the white
powdery substance proved positive for the presence of cocaine. During post-Miranda statements,
DANDEKAR admitted that he was carrying cocaine and that he had brought cocaine into the United States at

least four (4) previous times.

OSTEN BERRY, SPECIAL AGENT
HOMELAND SECURITY INVESTIGATIONS
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

Sworn to before me, and subscribed in my presence,

)

 

 

 

JULY 27, 2019 at Miami, Florida

Date City and State

JONATHAN GOODMAN : a

UNITED STATES MAGISTRATE JUDGE

Name and Title of Judicial Officer Yani f edhe O

JL A bg l(b kA? IAC
